DETAILED ACTION

Status of Claims
	Claims 1-8, 21-28, and 30-33 are currently pending. Claims 9-20 and 29 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/25/2022 has been considered by the examiner.

Response to Arguments
	Applicant's arguments in the section titled “Claim Rejections Under 35 U.S.C. 103” starting on page 6 of the reply filed 10/25/2022 have been fully considered but they are not persuasive.
	Applicant argues that the combination of Zhou and Laubinger does not disclose the content of claim 1, in particular the limitations “authenticate the lead vehicle at a predetermined location along the route” and “pass information from the perception system to the authenticated lead vehicle”; however, the examiner disagrees.
	For example, Zhou discloses authenticating the lead vehicle (In column 6, lines 39-48, Zhou discloses that the following module 220 (of vehicle platooning system 170) may use sensor data to build a feature vector for the leader vehicle 915a including “features of the leader vehicle 915a such as the dimensions of the leader vehicle, 915a, the color of the leader vehicle 915a, the license plate of the leader vehicle 915a, etc.” which is used to determine whether or not a vehicle in front of the follower vehicle 915b is the leader vehicle 915a). Laubinger teaches authenticating the lead vehicle at a predetermined location along the route (In paragraph [0069], Laubinger teaches that an NOC (network operations center) selects candidates for platooning and sends to each vehicle a message identifying suitable candidates with information to facilitate both vehicles reaching a target rendezvous point at the same time so that they can form a platoon; in paragraphs [0161-0162], Laubinger teaches that the vehicle transitions to a rendezvous state after being assigned platooning partners, and when in the rendezvous state, the vehicle controllers begin communicating with one another to determine if it is communicating with a vehicle other than its intended partner before beginning the platooning).
The examiner understands that all vehicles of the platoon as taught by Laubinger perform the determining of if it is communicating with a vehicle other than its intended partner as taught in paragraphs [0161-0162] (or in other words, authenticating the identity of the other vehicle), including authenticating the identity of the lead vehicle, where the lead vehicle is at least one of the vehicles in the platoon.
	Additionally, in the last paragraph of page 8 of the reply filed 10/25/2022, Applicant argues that “the rendezvous points are at the terminus of what could be two or more completely separate routes taken independently to the rendezvous point by multiple vehicles”; however, no such subject matter is addressed in the claims. The claim only requires that the lead vehicle travels along a route to a particular location, and that the predetermined location at which the lead vehicle is authenticated is along the route. The claim does not require the entirety of the route to also be traveled by the vehicle performing the following operation, or where the route begins, for example. The examiner understands that, in order for the lead vehicle to reach the rendezvous point as taught by Laubinger, the lead vehicle’s route to its destination must at least include the rendezvous point. Therefore, the examiner understands that the combination of Zhou and Laubinger discloses the subject matter of claim 1 under its broadest reasonable interpretation.
	In the second to last paragraph of page 10 of the reply filed 10/25/2022, Applicant submits that Laubinger fails to disclose any inter-vehicle communication that would support the sharing of perception information in the manner claimed in the newly amended limitation “pass information from the perception system to the authenticated lead vehicle”; however, the examiner disagrees. In paragraph [0223], Laubinger teaches that much or all of the tractor sensor information is also transmitted to the platoon partner and corresponding information is received from the platoon partner, and in paragraphs [0216-0217] where the sensors include, for example, radar, LIDAR, and cameras. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement passing sensor information between the lead and following vehicles as taught by Laubinger with the vehicle as disclosed by Zhou, where “the platoon controllers 4110 on each vehicle can develop an accurate model of what the partner vehicle is doing” as suggested by Laubinger in paragraph [0223]. This may be advantageous in that a more accurate understanding of the operation of the lead vehicle can improve the contextual sensitivity and accuracy of the following operation, for example.
	Similar reasoning is applied to independent claim 21. Therefore, the grounds of the rejections have been maintained; see the rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8, 21-23, 26-28, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 11,011,064 B2), in view of Laubinger (US 2017/0344023 A1).

Regarding claim 1, Zhou discloses a vehicle (In fig. 1 and column 4, lines 8-10, Zhou discloses vehicle 100) configured to operate in an autonomous driving mode (In column 4 lines 10-11, Zhou discloses that the vehicle 100 may be an autonomous vehicle), the vehicle comprising:
a driving system (In fig. 1 and column 16, lines 28-29, Zhou discloses vehicle systems 140 of vehicle 100) including a steering subsystem (In fig. 1 and column 16, lines 35-37, Zhou discloses a steering subsystem 143 of the vehicle systems 140), an acceleration subsystem (In fig. 1 and column 16, lines 35-36, Zhou discloses a propulsion system 141 of the vehicle systems 140) and a deceleration subsystem (In fig. 1 and column 16, lines 35-36, Zhou discloses a braking system 142 of the vehicle systems 140) to control driving of the vehicle in the autonomous driving mode (In column 16, lines 51-63, Zhou discloses that “the autonomous driving module(s) 160 can be in communication to send and/or receive information from the various vehicle systems 140 to control the movement, speed, maneuvering, heading, direction, etc. of the vehicle 100”; see also fig. 1 and column 17, lines 29-38, where Zhou discloses one or more actuators 150 which are used by the autonomous driving module(s) 160 to influence the vehicle systems 140);
a perception system (In fig. 1 and column 15, line 36 to column 16, line 5, Zhou discloses a sensor system 120 of vehicle 100) including one or more sensors configured to detect objects in an environment external to the vehicle (In fig. 1 and column 15, line 36 to column 16, line 5, Zhou discloses one or more environment sensors 122 of the sensor system 120 which “can be configured to detect, quantify and/or sense obstacles in at least a portion of the external environment of the vehicle 100”);
a communication system configured to provide wireless connectivity with one or more remote devices (In column 5, lines 41-44, Zhou discloses that the following module 220 (of vehicle 100) may broadcast a signal using Bluetooth or another wireless technology); and
a control system including one or more processors (In column 4, lines 44-61, Zhou discloses that the vehicle may include a processor 110, or the processor 110 may otherwise be part of the vehicle platooning system 170 of vehicle 100), the control system operatively coupled to the driving system (In column 16, lines 59-63, Zhou discloses that the processor(s) 110 or vehicle platooning system 170 may control some or all of the vehicle systems 140), the communication system (In column 5, lines 41-44, Zhou discloses that the following module 220 may broadcast a signal using Bluetooth or another wireless technology; see also fig. 2 and column 4, lines 62-64, where Zhou discloses that the following module 220 is part of vehicle platooning system 170) and the perception system (In column 15, lines 29-33, Zhou discloses that the sensor system 120 can be operatively connected to the processor(s) 110 and/or any element of the vehicle 100 shown in fig. 1, which includes vehicle platooning system 170), the control system being configured to:
identify a lead vehicle to follow (In column 5, lines 45-52, Zhou discloses that the following module 220 (of vehicle platooning system 170) may identify or show an image of the prospective leader vehicle 915a, and ask the operator to confirm whether they wish to follow the identified leader vehicle), wherein the lead vehicle is traveling along a route to a particular location (From column 5 line 54 to column 6 line 9, Zhou discloses that the leader vehicle 915a may send vehicle status data 280 to the follower vehicle 915b including, for example, a current destination of the leader vehicle 915a; see also column 3 lines 53-67 where Zhou discloses that the leader vehicle is relied on for driving tasks such as navigation and route planning);
authenticate the lead vehicle (In column 6, lines 39-48, Zhou discloses that the following module 220 (of vehicle platooning system 170) may use sensor data to build a feature vector for the leader vehicle 915a including “features of the leader vehicle 915a such as the dimensions of the leader vehicle, 915a, the color of the leader vehicle 915a, the license plate of the leader vehicle 915a, etc.” which is used to determine whether or not a vehicle in front of the follower vehicle 915b is the leader vehicle 915a);
begin a following operation by controlling the driving system in accordance with detected or received information about the lead vehicle (In column 5, line 54 to column 6, line 9, Zhou discloses that the follower vehicle 915b receives vehicle status data 280 from the leader vehicle 915a that is used to follow the leader vehicle 915a including “the current speed of the leader vehicle 915a, yaw of the leader vehicle 915a, brake status of the leader vehicle 915a, and a current destination of the leader vehicle 915a (if any)”);
detect a signal from the lead vehicle about an upcoming driving maneuver (In column 6, line 61 to column 7, line 35, Zhou discloses the lane change module 225 (of vehicle platooning system 170) which may determine that the leader vehicle 915a has determined to change lanes (i.e. an upcoming driving maneuver is a lane change) and send a message to be received by the lane change module of the following vehicle 915b); and
control the driving system based on the detected signal and information received by the perception system (In column 6, line 61 to column 7, line 35, Zhou discloses that, in response to the lane change module 225 of the following vehicle 915b receiving the message indicating an upcoming lane change of the leading vehicle 915a, “the lane change module 225 of the follower vehicle 915b may collect sensor data 260 from the adjacent lane, and may determine if there are no vehicles 100 (or other objects) in the adjacent lane that would prevent the follower vehicle 915b from changing lanes” and, if the adjacent lane is empty, changes lanes; see also column 6, lines 10-22, where Zhou discloses that the sensor data 260 is obtained via sensor system 120).
Zhou does not explicitly disclose authenticating the lead vehicle at a predetermined location along the route; and
passing information from the perception system to the authenticated lead vehicle.
However, Laubinger teaches authenticating the lead vehicle at a predetermined location along the route (In paragraph [0069], Laubinger teaches that an NOC (network operations center) selects candidates for platooning and sends to each vehicle a message identifying suitable candidates with information to facilitate both vehicles reaching a target rendezvous point at the same time so that they can form a platoon; in paragraphs [0161-0162], Laubinger teaches that the vehicle transitions to a rendezvous state after being assigned platooning partners, and when in the rendezvous state, the vehicle controllers begin communicating with one another to determine if it is communicating with a vehicle other than its intended partner before beginning the platooning); and
passing information from the perception system to the authenticated lead vehicle (In paragraph [0223], Laubinger teaches that much or all of the tractor sensor information is also transmitted to the platoon partner and corresponding information is received from the platoon partner; in paragraphs [0216-0217], Laubinger teaches where the sensors include, for example, radar, LIDAR, and cameras).
Laubinger is considered to be analogous to the claimed invention in that they both pertain to arranging a target rendezvous point for vehicles to perform an authentication and begin a following operation. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Laubinger with the vehicle as disclosed by Zhou, where doing so ensures that the vehicles are able to rendezvous in order to start the following operation, and that whether or not the correct vehicle is being followed can be verified. Additionally, utilizing a rendezvous location can simplify coordinating the locations of the vehicles so that the vehicles can meet and the following operation can begin. Furthermore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement passing sensor information between the lead and following vehicles as taught by Laubinger with the vehicle as disclosed by Zhou, where “the platoon controllers 4110 on each vehicle can develop an accurate model of what the partner vehicle is doing” as suggested by Laubinger in paragraph [0223]. This may be advantageous in that a more accurate understanding of the operation of the lead vehicle can improve the contextual sensitivity and accuracy of the following operation, for example.

Regarding claim 2, Zhou further discloses wherein detection of the signal is performed by the perception system (In column 6, lines 10-38, Zhou discloses that “the sensor data 260 may be collected about or around the rear of the leader vehicle 915a” such as “the status of the brake lights and turn signals associated with the vehicle 915a,” where the following vehicle 915b “may monitor the status of the brake lights of the leader vehicle 915a in the sensor data 260 so that it may quickly react to any observed braking by the leader vehicle 915a”; the examiner understands the brake lights to be a signal from the lead vehicle indicating an upcoming driving maneuver for the following vehicle (i.e. upcoming braking) which is detected by the following vehicle’s perception system).

Regarding claim 3, Zhou further discloses wherein the control system is further configured to take corrective action upon detection by the perception system of an intervening object between the vehicle and the lead vehicle (In column 7, line 53 to column 8, line 28, Zhou discloses that the lane change module 225 may be further configured to determine when an object has come between the follower vehicle 915b and the leader vehicle 915a, and, in that case, “the follower vehicle 915b may either wait until the motorcycle has moved, or may stop following the leader vehicle 915a”).

Regarding claim 6, Zhou further discloses wherein the control system is further configured to transition from a fully autonomous driving mode to a following mode in order to perform the following operation (In column 3, lines 36-43, Zhou discloses that the vehicles participating in the platoon may be autonomous, where an autonomous vehicle is defined as a vehicle that is capable of being completely controlled by autonomous driving systems, and does not require a human driver or operator; thereby, the control system of Zhou must include programming to transition a vehicle from autonomous operation to the following operation in order to operate as disclosed).

Regarding claim 7, Zhou further discloses wherein identification of the lead vehicle includes the control system receiving a request from a remote system to search for the lead vehicle (In column 5, lines 7-10, Zhou discloses that the one or more modules of the vehicle platooning system 170 (i.e. following module 220, lane change module 225, and intersection module 230) may be located remotely as cloud-based services; see column 5, lines 26-53 where Zhou discloses that following module 220 identifies a leader vehicle 915a and asks the operator to confirm whether they wish to follow the identified leader vehicle 915a (via the vehicle control system or processor(s) 110 if following module 220 is implemented in a remote system); the examiner understands the request for confirmation of an identified leader vehicle 915a to be a request to search for the lead vehicle, where upon the operator indicating they would like to follow the vehicle 915a identified by following module 220, the control system must subsequently locate the lead vehicle relative to the follower vehicle in order to begin performing the following operation).

Regarding claim 8, Zhou further discloses wherein the received request includes information identifying the lead vehicle (In column 5, lines 26-53, Zhou discloses that following module 220 identifies or shows an image of a leader vehicle 915a and asks the operator to confirm whether they wish to follow the identified leader vehicle 915a (via the vehicle control system or processor(s) 110 if following module 220 is implemented in a remote system), where the identification or image of the leader vehicle 915a shown to the operator is information identifying the lead vehicle).

Regarding claim 21, Zhou discloses a method of operating a vehicle in an autonomous driving mode, the method comprising:
identifying, by one or more processors of a control system of the vehicle, a lead vehicle to follow (In column 5, lines 45-52, Zhou discloses that the following module 220 (of vehicle platooning system 170) may identify or show an image of the prospective leader vehicle 915a, and ask the operator to confirm whether they wish to follow the identified leader vehicle; see also column 4, lines 44-61, where Zhou discloses that the vehicle may include a processor 110, or the processor 110 may otherwise be part of the vehicle platooning system 170 of vehicle 100), wherein the lead vehicle is traveling along a route to a particular location (From column 5 line 54 to column 6 line 9, Zhou discloses that the leader vehicle 915a may send vehicle status data 280 to the follower vehicle 915b including, for example, a current destination of the leader vehicle 915a; see also column 3 lines 53-67 where Zhou discloses that the leader vehicle is relied on for driving tasks such as navigation and route planning);
authenticating, by the one or more processors, the lead vehicle (In column 6, lines 39-48, Zhou discloses that the following module 220 (of vehicle platooning system 170) may use sensor data to build a feature vector for the leader vehicle 915a including “features of the leader vehicle 915a such as the dimensions of the leader vehicle, 915a, the color of the leader vehicle 915a, the license plate of the leader vehicle 915a, etc.” which is used to determine whether or not a vehicle in front of the follower vehicle 915b is the leader vehicle 915a);
a perception system (In fig. 1 and column 15, line 36 to column 16, line 5, Zhou discloses a sensor system 120 of vehicle 100) including one or more sensors configured to detect objects in an environment external to the vehicle (In fig. 1 and column 15, line 36 to column 16, line 5, Zhou discloses one or more environment sensors 122 of the sensor system 120 which “can be configured to detect, quantify and/or sense obstacles in at least a portion of the external environment of the vehicle 100”);
beginning, by the one or more processors, a following operation by controlling a driving system of the vehicle in accordance with detected or received information about the lead vehicle (In column 5, line 54 to column 6, line 9, Zhou discloses that the follower vehicle 915b receives vehicle status data 280 from the leader vehicle 915a that is used to follow the leader vehicle 915a including “the current speed of the leader vehicle 915a, yaw of the leader vehicle 915a, brake status of the leader vehicle 915a, and a current destination of the leader vehicle 915a (if any)”);
detecting a signal from the lead vehicle about an upcoming driving maneuver (In column 6, line 61 to column 7, line 35, Zhou discloses the lane change module 225 (of vehicle platooning system 170) which may determine that the leader vehicle 915a has determined to change lanes (i.e. an upcoming driving maneuver is a lane change) and send a message to be received by the lane change module of the following vehicle 915b); and
controlling, by the one or more processors, the driving system based on the detected signal and the information received by the perception system of the vehicle (In column 6, line 61 to column 7, line 35, Zhou discloses that, in response to the lane change module 225 of the following vehicle 915b receiving the message indicating an upcoming lane change of the leading vehicle 915a, “the lane change module 225 of the follower vehicle 915b may collect sensor data 260 from the adjacent lane, and may determine if there are no vehicles 100 (or other objects) in the adjacent lane that would prevent the follower vehicle 915b from changing lanes” and, if the adjacent lane is empty, changes lanes; see also column 6, lines 10-22, where Zhou discloses that the sensor data 260 is obtained via sensor system 120).
Zhou does not explicitly disclose authenticating the lead vehicle at a predetermined location along the route; and
passing information between a perception system of the vehicle and the authenticated lead vehicle.
However, Laubinger teaches authenticating the lead vehicle at a predetermined location along the route (In paragraph [0069], Laubinger teaches that an NOC (network operations center) selects candidates for platooning and sends to each vehicle a message identifying suitable candidates with information to facilitate both vehicles reaching a target rendezvous point at the same time so that they can form a platoon; in paragraphs [0161-0162], Laubinger teaches that the vehicle transitions to a rendezvous state after being assigned platooning partners, and when in the rendezvous state, the vehicle controllers begin communicating with one another to determine if it is communicating with a vehicle other than its intended partner before beginning the platooning); and
passing information from the perception system to the authenticated lead vehicle (In paragraph [0223], Laubinger teaches that much or all of the tractor sensor information is also transmitted to the platoon partner and corresponding information is received from the platoon partner; in paragraphs [0216-0217], Laubinger teaches where the sensors include, for example, radar, LIDAR, and cameras).
Laubinger is considered to be analogous to the claimed invention in that they both pertain to arranging a target rendezvous point for vehicles to perform an authentication and begin a following operation. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Laubinger with the method as disclosed by Zhou, where doing so ensures that the vehicles are able to rendezvous in order to start the following operation, and that whether or not the correct vehicle is being followed can be verified. Additionally, utilizing a rendezvous location can simplify coordinating the locations of the vehicles so that the vehicles can meet and the following operation can begin. Furthermore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement passing sensor information between the lead and following vehicles as taught by Laubinger with the method as disclosed by Zhou, where “the platoon controllers 4110 on each vehicle can develop an accurate model of what the partner vehicle is doing” as suggested by Laubinger in paragraph [0223]. This may be advantageous in that a more accurate understanding of the operation of the lead vehicle can improve the contextual sensitivity and accuracy of the following operation, for example.

Regarding claim 22, Zhou further discloses wherein detecting the signal is performed by the perception system (In column 6, lines 10-38, Zhou discloses that “the sensor data 260 may be collected about or around the rear of the leader vehicle 915a” such as “the status of the brake lights and turn signals associated with the vehicle 915a,” where the following vehicle 915b “may monitor the status of the brake lights of the leader vehicle 915a in the sensor data 260 so that it may quickly react to any observed braking by the leader vehicle 915a”; the examiner understands the brake lights to be a signal from the lead vehicle indicating an upcoming driving maneuver for the following vehicle (i.e. upcoming braking) which is detected by the following vehicle’s perception system).

Regarding claim 23, Zhou further discloses the method further comprising the one or more processors causing the vehicle to take corrective action upon detection by the perception system of an intervening object between the vehicle and the lead vehicle (In column 7, line 53 to column 8, line 28, Zhou discloses that the lane change module 225 may be further configured to determine when an object has come between the follower vehicle 915b and the leader vehicle 915a, and, in that case, “the follower vehicle 915b may either wait until the motorcycle has moved, or may stop following the leader vehicle 915a”).

Regarding claim 26, Zhou further discloses the method further comprising transitioning from a fully autonomous driving mode to a following mode in order to perform the following operation (In column 3, lines 36-43, Zhou discloses that the vehicles participating in the platoon may be autonomous, where an autonomous vehicle is defined as a vehicle that is capable of being completely controlled by autonomous driving systems, and does not require a human driver or operator; thereby, the method of Zhou must include transitioning a vehicle from autonomous operation to the following operation in order for the autonomous vehicle to operate as disclosed).

Regarding claim 27, Zhou further discloses wherein identifying the lead vehicle includes the control system receiving a request from a remote system to search for the lead vehicle (In column 5, lines 7-10, Zhou discloses that the one or more modules of the vehicle platooning system 170 (i.e. following module 220, lane change module 225, and intersection module 230) may be located remotely as cloud-based services; see column 5, lines 26-53 where Zhou discloses that following module 220 identifies a leader vehicle 915a and asks the operator to confirm whether they wish to follow the identified leader vehicle 915a (via the vehicle control system or processor(s) 110 if following module 220 is implemented in a remote system); the examiner understands the request for confirmation of an identified leader vehicle 915a to be a request to search for the lead vehicle, where upon the operator indicating they would like to follow the vehicle 915a identified by following module 220, the control system must subsequently locate the lead vehicle relative to the follower vehicle in order to begin performing the following operation).

	Regarding claim 28, Zhou further discloses wherein the received request includes information identifying the lead vehicle (In column 5, lines 26-53, Zhou discloses that following module 220 identifies or shows an image of a leader vehicle 915a and asks the operator to confirm whether they wish to follow the identified leader vehicle 915a (via the vehicle control system or processor(s) 110 if following module 220 is implemented in a remote system), where the identification or image of the leader vehicle 915a shown to the operator is information identifying the lead vehicle).

Regarding claim 32, Laubinger further teaches wherein the vehicle is configured to receive information from a remote system in order to begin the following operation, the information including at least one of the following: 
the predetermined location along the route (In paragraph [0069], Laubinger teaches that an NOC (remote system) selects candidates for platooning and sends to each vehicle a message (information to begin the following operation) identifying suitable candidates with information to facilitate both vehicles reaching a target rendezvous point at the same time so that they can form a platoon);
an identity of the lead vehicle (In paragraph [0160], Laubinger teaches that the platoon partner can be assigned by a central system such as the NOC).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement the teachings of Laubinger, where allowing a remote system to determine the rendezvous location and identity of a lead vehicle to be followed enhances the coordination of the vehicles which are to perform the following operation, where for example, a network operations center can consider a plurality of vehicles in communication with the system at once.

Regarding claim 33, Laubinger further teaches comprising receiving information from a remote system in order to begin the following operation, the received information including at least one of the following:
the predetermined location along the route (In paragraph [0069], Laubinger teaches that an NOC (remote system) selects candidates for platooning and sends to each vehicle a message (information to begin the following operation) identifying suitable candidates with information to facilitate both vehicles reaching a target rendezvous point at the same time so that they can form a platoon);
an identity of the lead vehicle (In paragraph [0160], Laubinger teaches that the platoon partner can be assigned by a central system such as the NOC).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement the teachings of Laubinger, where allowing a remote system to determine the rendezvous location and identity of a lead vehicle to be followed enhances the coordination of the vehicles which are to perform the following operation, where for example, a network operations center can consider a plurality of vehicles in communication with the system at once.

Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 11,011,064 B2) and Laubinger (US 2017/0344023 A1), in view of Smartt (US 10,078,338 B2).

Regarding claim 4, although in fig. 8A-8D, Zhou appears to depict increasing a following distance between the lead and following vehicle when a motorcycle is detected between them, the combination of Zhou and Laubinger does not explicitly disclose wherein the corrective action includes either pulling over or increasing a following distance with the lead vehicle.
However, Smartt teaches wherein the corrective action includes either pulling over or increasing a following distance with the lead vehicle (In column 3, lines 26-32, Smartt teaches that “in a situation in which a convoy or platoon is interrupted on a short-term basis, such as when another vehicle comes between two platooned vehicles in the course of a multiple lane change, the driver of the following vehicle in the platoon may apply the brakes to provide greater distance between the lead vehicle and the following vehicle”).
Smartt is considered to be analogous to the claimed invention, as they both pertain to corrective actions taken by platooning vehicles upon detecting an intervening object. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the corrective action as taught by Smartt in the vehicle of Zhou and Laubinger. In column 6, lines 23-38, Zhou discloses that the following vehicle maintains a set following distance from the leader vehicle. Implementing the corrective action of increasing the distance with the lead vehicle as taught by Smartt in the vehicle of Zhou is advantageous, as it allows the following vehicle to grant space to the newly detected intervening object, increasing the safety of the occupant of the following vehicle and other traffic participants.

Regarding claim 24, although in fig. 8A-8D, Zhou appears to depict increasing a following distance between the lead and following vehicle when a motorcycle is detected between them, the combination of Zhou and Laubinger does not explicitly disclose wherein the corrective action includes either pulling over or increasing a following distance with the lead vehicle.
However, Smartt teaches wherein the corrective action includes either pulling over or increasing a following distance with the lead vehicle (In column 3, lines 26-32, Smartt teaches that “in a situation in which a convoy or platoon is interrupted on a short-term basis, such as when another vehicle comes between two platooned vehicles in the course of a multiple lane change, the driver of the following vehicle in the platoon may apply the brakes to provide greater distance between the lead vehicle and the following vehicle”).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the corrective action as taught by Smartt in the method of Zhou and Laubinger. In column 6, lines 23-38, Zhou discloses that the following vehicle maintains a set following distance from the leader vehicle. Implementing the corrective action of increasing the distance with the lead vehicle as taught by Smartt in the method of Zhou is advantageous, as it allows the following vehicle to grant space to the newly detected intervening object, increasing the safety of the occupant of the following vehicle and other traffic participants.

Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 11,011,064 B2) and Laubinger (US 2017/0344023 A1), in view of Calleja Alvarez (US 2019/0213889 A1).

Regarding claim 5, the combination of Zhou and Laubinger does not explicitly disclose wherein the corrective action includes requesting that the lead vehicle pull over.
However, Calleja Alvarez teaches wherein the corrective action includes requesting that the lead vehicle pull over (In paragraphs [0030] and [0031], Alvarez teaches a reunion plan for when lead vehicle 102 and follower vehicle 110 become separated, where the reunion plan may require the lead vehicle 102 to take actions to facilitate the reunion, including pulling over and waiting).
Calleja Alvarez is considered to be analogous to the claimed invention, as they both pertain to taking corrective action to reunite a separated platoon. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement requiring the lead vehicle to pull over to reunite the vehicles as Calleja Alvarez suggests with the vehicle of Zhou and Laubinger, as doing so allows the vehicles to separate themselves from traffic and reunite the platoon safely, without needing to consider factors that would otherwise be present in active traffic, possibly including the detected intervening object in a case where the detected intervening object is a traffic participant.

Regarding claim 25, the combination of Zhou and Laubinger does not explicitly disclose wherein the corrective action includes requesting that the lead vehicle pull over.
However, Calleja Alvarez teaches wherein the corrective action includes requesting that the lead vehicle pull over (In paragraphs [0030] and [0031], Alvarez teaches a reunion plan for when lead vehicle 102 and follower vehicle 110 become separated, where the reunion plan may require the lead vehicle 102 to take actions to facilitate the reunion, including pulling over and waiting).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement requiring the lead vehicle to pull over to reunite the vehicles as Calleja Alvarez suggests with the method of Zhou and Laubinger, as doing so allows the vehicles to separate themselves from traffic and reunite the platoon safely, without needing to consider factors that would otherwise be present in active traffic, possibly including the detected intervening object in a case where the detected intervening object is a traffic participant.

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 11,011,064 B2) and Laubinger (US 2017/0344023 A1), in view of Jones (US 2020/0290482 A1).

Regarding claim 30, although in column 1, lines 28-36 Zhou discloses where “the following vehicle may be a semi-autonomous vehicle that is capable of following the lead vehicle and maintaining the following distance without driver intervention, but may be otherwise incapable of performing actions such as navigation or route selection without driver intervention,” the combination of Zhou and Laubinger does not explicitly disclose wherein controlling the driving system based on the detected signal and information received by the perception system includes transitioning from a fully autonomous driving mode to a semi-autonomous driving mode as the vehicle approaches its destination.
However, Jones teaches transitioning from a fully autonomous driving mode to a semi-autonomous driving mode as the vehicle approaches its destination (In paragraph [0048], Jones teaches that the vehicle 16 is configured to be controlled on a fully autonomous basis whenever the vehicle 16 is operating on the TEV (tracked electric vehicle) track 12; in paragraph [0147], Jones teaches that the controller 18 can guide the vehicle 16 onto the TEV track 12 and can guide the vehicle 16 so as to position the vehicle 16 in a platoon, convoy, or other type of grouping with other vehicles 16; in paragraph [0149], Jones teaches that once the vehicle 16 has exited the TEV track 12 at the exit 40 corresponding to its destination, the vehicle 16 can be driven to its final destination under semi-autonomous control; the examiner understands the point at which the vehicle exits the track to be one in which the vehicle is approaching its destination).
Jones is considered to be analogous to the claimed invention, as they both pertain to changing control modes of a platooning vehicle as it approaches its destination. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement switching from a fully autonomous mode to a semi-autonomous mode when approaching the destination as taught by Jones with the method of Zhou and Laubinger, because if the following vehicle has a different destination than the lead vehicle, the vehicle may no longer be able to travel in the platoon as it approaches its destination, as is the case in the teachings of Jones, where some amount of input from the operator may be required to navigate the vehicle the rest of the way to the final destination. In this case, the method must include the vehicle transitioning from the fully autonomous following operation to a semi-autonomous operation in order for the vehicle to effectively navigate to its final destination.

Regarding claim 31, although in column 1, lines 28-36 Zhou discloses where “the following vehicle may be a semi-autonomous vehicle that is capable of following the lead vehicle and maintaining the following distance without driver intervention, but may be otherwise incapable of performing actions such as navigation or route selection without driver intervention,” the combination of Zhou and Laubinger does not explicitly disclose wherein control of the driving system based on the detected signal and information received by the perception system includes the control system transitioning from a fully autonomous driving mode to a semi-autonomous driving mode as the vehicle approaches its destination.
However Jones teaches transitioning from a fully autonomous driving mode to a semi-autonomous driving mode as the vehicle approaches its destination (In paragraph [0048], Jones teaches that the vehicle 16 is configured to be controlled on a fully autonomous basis whenever the vehicle 16 is operating on the TEV (tracked electric vehicle) track 12; in paragraph [0147], Jones teaches that the controller 18 can guide the vehicle 16 onto the TEV track 12 and can guide the vehicle 16 so as to position the vehicle 16 in a platoon, convoy, or other type of grouping with other vehicles 16; in paragraph [0149], Jones teaches that once the vehicle 16 has exited the TEV track 12 at the exit 40 corresponding to its destination, the vehicle 16 can be driven to its final destination under semi-autonomous control; the examiner understands the point at which the vehicle exits the track to be one in which the vehicle is approaching its destination).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement switching from a fully autonomous mode to a semi-autonomous mode when approaching the destination as taught by Jones with the vehicle of Zhou and Laubinger, because if the following vehicle has a different destination than the lead vehicle, the vehicle may no longer be able to travel in the platoon as it approaches its destination, as is the case in the teachings of Jones, where some amount of input from the operator may be required to navigate the vehicle the rest of the way to the final destination. In this case, the vehicle must transition from the fully autonomous following operation to a semi-autonomous operation in order to effectively navigate to its final destination.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665